FILED:   April 8, 2005

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 03-4172
                             (CR-02-65-PJM)



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DAVID C. HUGHES,

                                               Defendant - Appellant,

-------------------------

THE OFFICE OF THE FEDERAL PUBLIC DEFENDER,

                                         Amicus Supporting Appellant.



                   On Petition for Rehearing En Banc


     The Government’s Petition for Rehearing En Banc filed February

22, 2005, its Motion to Hold in Abeyance All Pending Direct

Criminal Appeals Presenting Booker Claims Pending Resolution of the

Government’s Petition for Rehearing En Banc filed February 22,

2005, and its Petition for Rehearing En Banc filed March 28, 2005,

are denied.   No judge has requested a poll of the Court.

     Entered at the direction of Chief Judge Wilkins.


                                     For the Court



                                      /s/ Patricia S. Connor
                                              Clerk